Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-06-2021 under amendments and request for continued Examination, which have been placed of record in the file. Claims 1-20 are pending in this action. 

Response to Amendment
The amendment filed 03-10-2021 does not introduce new matter into the disclosure. The added material is supported by the original disclosure. Applicant has amended independent claims 1, 4, 6, 12, 15, 17, and 20 to overcome prior art rejection.
Response to Arguments
Applicant’s arguments, see remark, filed on 03-10-2021, with respect to the rejection(s) of claim(s) 1 -22 under 35 U.S.C. 103 as being unpatentable over MIZUKOSHI Seiichi (US 20150179105 A 1) in view of Wook Lee (US 20170076660 A1)  and Yun Jae Kyeong et al. (KR 1020140077458 A).have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang JunHyeok et al. (US 20160163265 A1).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Further Examiner is available to discuss any issue to be resolve to move instant application forward and achieve compact prosecution at the phone number 571-272-7668.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUKOSHI Seiichi (US 20150179105 A1) in view of Wook Lee (US 20170076660 A1) and Yang JunHyeok et al. (US 20160163265 A1).


However, prior art of MIZUKOSHI Seiichi (US 20150179105 A1) fails to disclose a power source and the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels.
However, prior art of Wook Lee (US 20170076660 A1) does disclose a power voltage generator as power source supplying ELVDD power supply voltages (page 6, paragraph 78 disclosing ELVDD power voltage line supplying power voltages to red, blue and green pixels of display) and the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels (page 6, paragraph 85, figure 4, suggests the sensing circuit is connected to power line between power source supplying power voltages and display pixel; sensing power current flowing through the high power voltage line ELVDD_I (common connecting line), further please notice page 3, paragraph 48 discloses a pixel consists of  a pixel circuit, a driving transistor, and an organic light emitting diode.  In this case, the driving transistor may control a driving current flowing through the organic light emitting diode based on a data signal.  The data signal is provided to the driving transistor via a data line DLm in response to a scan signal, and the scan signal is provided via a scan line SLn; which further suggests the sensing circuit is connected between driving transistor and high power voltage connected via high voltage line (or common connecting line) ELVDD_I.
 Further Examiner maintains the typical pixel driving circuit in OLED display is well-known to one ordinary skill in the art as disclosed by prior art of MIZUKOSHI 
Thus Wook Lee (US 20170076660 A1) does disclose the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels.
MIZUKOSHI Seiichi (US 20150179105 A1) teaches driving of the OLED display with a display part comprising a plurality of scan lines, a plurality of data lines, a plurality of power source lines, and a plurality of pixels each comprising an organic light emitting diode as well as current sensors driver and the sensing driver is configured to calculate a threshold voltage value of the driving transistor.
Wook Lee (US 20170076660 A1) teaches a power source (a voltage generator) and the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels.
MIZUKOSHI Seiichi (US 20150179105 A1) does not teach a power source (a voltage generator) and the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, MIZUKOSHI Seiichi (US 20150179105 A1) performs the same function as it does separately of driving of the OLED display with a display performs the same function as it does separately of driving of the OLED display with a display part comprising a plurality of scan lines, a plurality of data lines, a plurality of power source lines, and a plurality of pixels each comprising an organic light emitting diode as well as current sensors driver and the sensed current on the high voltage power line and voltages and compensates for deficiency due to degradation.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of MIZUKOSHI Seiichi (US 20150179105 A1) to include a power source (a voltage generator) and the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels, as disclosed by Wook Lee (US 20170076660 A1) thereby calculating compensation for degradation and deterioration in quality of the image as Wook Lee (US 20170076660 A1) discusses at pages 1, 2, paragraphs 10 and 17.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

However, in the Applicant field of endeavor prior art of Yang JunHyeok et al. (US 20160163265 A1) suggests an organic light emitting display device (page 1, paragraph 11) comprising: a display part  (page 2, paragraph 29) comprising a plurality of scan lines  (page 2, paragraph 29), a plurality of data lines  (page 2, paragraph 29), a plurality of power source lines for receiving power from a power source (pages 4, 5, paragraphs 57, 58) , and a plurality of pixels each comprising an organic light emitting diode (page 2, paragraphs 29, 30), a driving transistor coupled to the organic light emitting diode (page 2, paragraph 31) and to a power source line of the power source lines (please see figure 4, DT coupled to ELVDD and ELVSS), and a switching transistor coupled to a scan line of the scan lines (please see figure 4, ST1 couples to scan line and data line) and to a data line of the data lines(please see figure 4, ST1 coupled to scan line and data line); and a sensing driver configured to sample a first sensing current from the power source line while a first sensing data voltage is applied to one of the pixels (figure 4, SENk sensing line from sensing driver coupled to ST2 and driving transistor with sensing data voltage provides sensing current to ST2 from power source lines, please also see figures 6, 7, 
MIZUKOSHI Seiichi (US 20150179105 A1) teaches driving of the OLED display with a display part comprising a plurality of scan lines, a plurality of data lines, a plurality of power source lines, and a plurality of pixels each comprising an organic light emitting diode as well as current sensors driver and the sensing driver is configured to calculate a threshold voltage value of the driving transistor.

MIZUKOSHI Seiichi (US 20150179105 A1) teaches calculate threshold of driving transistor using sensing currents from the power source line while sensing data voltage is applied to one of the pixels in the sensing mode
MIZUKOSHI Seiichi (US 20150179105 A1) does not teach a sensing driver configured to sample a first sensing current from the power source line while a first sensing data voltage is applied to one of the pixels, and to sample a second sensing current from the power source line while a second sensing data voltage is applied to the one of the pixels, and to calculate a threshold voltage value of the driving transistor using both of the first sensing current and the second sensing current in a sensing mode.
MIZUKOSHI Seiichi (US 20150179105 A1) contained a device which differed the claimed process by the substitution of the step of calculating a threshold voltage value of the driving transistor using both of the first sensing current and the second sensing current in a sensing mode. Yang JunHyeok et al. (US 20160163265 A1) teaches substituted step of calculating a threshold voltage value of the driving transistor using both of the first sensing current and the second sensing current in a  and their functions were known in the art to calculate threshold of the driving transistor of the pixel. MIZUKOSHI Seiichi (US 20150179105 A1) step of calculating threshold of the driving transistor of the pixel with the step of calculating a threshold voltage value of the driving transistor using both of the first sensing current and the second sensing current in a sensing mode Yang JunHyeok et al. (US 20160163265 A1) and the results would have been predictable and resulted in achieving accuracy in sensing as well as calculating threshold of the driving transistor of the pixel page 9, paragraph 116.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, MIZUKOSHI Seiichi (US 20150179105 A1) discloses a data driver configured to respectively apply sensing data voltages that are different from each other to the data line in at least two periods of the sensing mode; and a scan driver circuit configured to respectively apply a scan-on voltage to the scan line at least two times respectively corresponding to the at least two periods of the sensing mode (please see pages 5, 6, paragraphs 82-89 suggests the timing chart with circuit operation, providing two sets of data voltages reference data voltage and pixel data voltage as well two sets of scan voltage during the sensing period)

Regarding Claim 3, MIZUKOSHI Seiichi (US 20150179105 A1) discloses a first period of the sensing mode, a first sensing data voltage is applied to the data line, a first scan-on voltage is applied to the scan line in synchronization with the first sensing 

Regarding Claim 4, MIZUKOSHI Seiichi (US 20150179105 A1) discloses the first period, the sensing driver is configured to sample the first sensing current corresponding to the first sensing data voltage from the power source line, and to convert the first sensing current to a first current value (please see pages 5-7, paragraphs 82-97).

Regarding Claim 5, MIZUKOSHI Seiichi (US 20150179105 A1) discloses a second period of the sensing mode, a second sensing data voltage that is different from the first sensing data voltage is applied to the data line, a second scan-on voltage is applied to the scan line in synchronization with the second sensing data voltage, and a power source voltage is applied to the power source line (please see pages 5-7, paragraphs 82-97).

Regarding Claim 6, MIZUKOSHI Seiichi (US 20150179105 A1) discloses the second period, the sensing driver is configured to sample the second sensing current corresponding to the second sensing data voltage from the power source line, and to convert the second sensing current to a second current value (please see pages 5-7, paragraphs 82-97).




Regarding Claim 9, MIZUKOSHI Seiichi (US 20150179105 A1) discloses the switching transistor comprises a control electrode coupled to the scan line, a first electrode coupled to the data line, a second electrode, and wherein the driving transistor comprises the control electrode coupled to the second electrode of the switching transistor, a first electrode coupled to the power source line, and a second electrode coupled to an anode electrode of the organic light emitting diode (please see figure 3, page 3, paragraph 44,Tsw and Tdr).

Regarding Claim 10, MIZUKOSHI Seiichi (US 20150179105 A1) discloses each of the pixels further comprises a storage capacitor connected between the control electrode of the driving transistor and the second electrode of the driving transistor  (please see figure 3, page 3, paragraph 44-47,Tsw, Cst and Tdr).



Regarding Claim 12, MIZUKOSHI Seiichi (US 20150179105 A1) discloses an organic light emitting display device (figures 2, 3, page 1, paragraph 3) comprising: a display part (figures 2, 3, page 2, paragraph 36) comprising a plurality of scan lines (figures 2, 3, page 2, paragraph 36), a plurality of data lines (figures 2, 3, page 2, paragraph 36), a plurality of power source lines (figures 2, 3, pages 3, 8, paragraphs 47, 106, suggests power line PL1 and PL 2 ELVDD and ELVSS are power source lines), and a plurality of pixels (figures 2, 3, page 2, paragraph 36) each comprising an organic light emitting diode (page 3, paragraph 43), a driving transistor coupled to the organic light emitting diode (please see figure 3, Tdr coupled to OLED) and to a power source line of the power source lines please see figure 3, Tdr coupled to ELVDD power source line), and a switching transistor coupled to a scan line of the scan lines (please see figure 3, TSW1 switching transistor coupled to scan line SL1),  and to a data line of the data lines (please see figure 3, TSW1 switching transistor coupled to data line Vdata); and a sensing driver configured to sample a sensing current from the power source line (please see figure 3, sensing driver SH via switching transistorTsw2  sensing current from ELVDD and ELVSS power source line for detail please see pages 4-7, paragraphs 68-72, 81-97 suggests total sensing operation of sensing driver or unit), while a sensing 
However, prior art of MIZUKOSHI Seiichi (US 20150179105 A1) fails to disclose a power source and the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels.
However, prior art of Wook Lee (US 20170076660 A1) does disclose a power voltage generator as power source supplying ELVDD power supply voltages (page 6, paragraph 78 disclosing ELVDD power voltage line supplying power voltages to red, blue and green pixels of display) and the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels (page 6, paragraph 85, figure 4, suggests the sensing circuit is connected to power line between power source supplying power voltages and display pixel; sensing power current flowing through the high power voltage line ELVDD_I (common connecting line), further please notice page 3, paragraph 48 discloses a pixel consists of  a pixel circuit, a driving transistor, and an organic light emitting diode.  In this case, the driving transistor may control a driving current flowing through the organic light emitting diode based on a data 
 Further Examiner maintains the typical pixel driving circuit in OLED display is well-known to one ordinary skill in the art as disclosed by prior art of MIZUKOSHI Seiichi (US 20150179105 A1) disclosure; figure 1, disclosing ELVDD connected to driving transistor and light emitting diode to driving transistor.
Thus Wook Lee (US 20170076660 A1) does disclose the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels.
MIZUKOSHI Seiichi (US 20150179105 A1) teaches driving of the OLED display with a display part comprising a plurality of scan lines, a plurality of data lines, a plurality of power source lines, and a plurality of pixels each comprising an organic light emitting diode as well as current sensors driver and the sensing driver is configured to calculate a threshold voltage value of the driving transistor.
Wook Lee (US 20170076660 A1) teaches a power source (a voltage generator) and the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels.
MIZUKOSHI Seiichi (US 20150179105 A1) does not teach a power source (a voltage generator) and the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, MIZUKOSHI Seiichi (US 20150179105 A1) performs the same function as it does separately of driving of the OLED display with a display part comprising a plurality of scan lines, a plurality of data lines, a plurality of power source lines, and a plurality of pixels each comprising an organic light emitting diode as well as current sensors driver and the sensing driver is configured to calculate a threshold voltage value of the driving transistor and compensates for the deficiency in the threshold values. Wook Lee (US 20170076660 A1) performs the same function as it does separately of driving of the OLED display with a display part comprising a plurality of scan lines, a plurality of data lines, a plurality of power source lines, and a plurality of pixels each comprising an organic light emitting diode as well as current sensors driver and the sensed current on the high voltage power line and voltages and compensates for deficiency due to degradation.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of MIZUKOSHI Seiichi (US 20150179105 A1) to include a power source (a voltage generator) and the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels, 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 12, MIZUKOSHI Seiichi (US 20150179105 A1) fails to disclose a sensing driver configured to sample a first sensing current from the power source line while a first sensing data voltage is applied to one of the pixels, and to sample a second sensing current from the power source line while a second sensing data voltage is applied to the one of the pixels, and to calculate a threshold voltage value of the driving transistor using both of the first sensing current and the second sensing current in a sensing mode.
However, in the Applicant field of endeavor prior art of Yang JunHyeok et al. (US 20160163265 A1) suggests an organic light emitting display device (page 1, paragraph 11) comprising: a display part  (page 2, paragraph 29) comprising a plurality of scan lines  (page 2, paragraph 29), a plurality of data lines  (page 2, paragraph 29), a plurality of power source lines for receiving power from a power source (pages 4, 5, paragraphs 57, 58) , and a plurality of pixels each comprising an organic light emitting diode (page 2, paragraphs 29, 30), a driving transistor coupled to the organic light emitting diode (page 2, paragraph 31) and to a power source line of the power source lines (please see figure 4, DT coupled to ELVDD and ELVSS), and a switching transistor coupled to a scan line of the scan lines (please see figure 4, ST1 couples to scan line and data line) and to a data line of the data 

Yang JunHyeok et al. (US 20160163265 A1) teaches a sensing driver configured to sample a first sensing current from the power source line while a first sensing data voltage is applied to one of the pixels, and to sample a second sensing current from the power source line while a second sensing data voltage is applied to the one of the pixels, and to calculate a threshold voltage value of the driving transistor using both of the first sensing current and the second sensing current in a sensing mode.
MIZUKOSHI Seiichi (US 20150179105 A1) teaches calculate threshold of driving transistor using sensing currents from the power source line while sensing data voltage is applied to one of the pixels in the sensing mode
MIZUKOSHI Seiichi (US 20150179105 A1) does not teach a sensing driver configured to sample a first sensing current from the power source line while a first sensing data voltage is applied to one of the pixels, and to sample a second sensing current from the power source line while a second sensing data voltage is applied to the one of the pixels, and to calculate a threshold voltage value of the driving transistor using both of the first sensing current and the second sensing current in a sensing mode.
a device which differed the claimed process by the substitution of the step of calculating a threshold voltage value of the driving transistor using both of the first sensing current and the second sensing current in a sensing mode. Yang JunHyeok et al. (US 20160163265 A1) teaches substituted step of calculating a threshold voltage value of the driving transistor using both of the first sensing current and the second sensing current in a sensing mode and their functions were known in the art to calculate threshold of the driving transistor of the pixel. MIZUKOSHI Seiichi (US 20150179105 A1) step of calculating threshold of the driving transistor of the pixel with the step of calculating a threshold voltage value of the driving transistor using both of the first sensing current and the second sensing current in a sensing mode Yang JunHyeok et al. (US 20160163265 A1) and the results would have been predictable and resulted in achieving accuracy in sensing as well as calculating threshold of the driving transistor of the pixel page 9, paragraph 116.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 13, MIZUKOSHI Seiichi (US 20150179105 A1) discloses a data driver configured to respectively apply sensing data voltages that are different from each other to the data line in at least two periods of the sensing mode; and a scan driver circuit configured to respectively apply a scan-on voltage to the scan line at least two times respectively corresponding to the at least two periods of the sensing mode (please see pages 5, 6, paragraphs 82-89 suggests the timing chart with circuit 

Regarding Claim 14, MIZUKOSHI Seiichi (US 20150179105 A1) discloses applying a first sensing data voltage to the data line in a first period of the sensing mode; applying a first scan-on voltage to the scan line in synchronization with the first sensing data voltage in the first period; and applying a power source voltage to the power source line in the first period (please see pages 5-7, paragraphs 82-89, further for more detail please see paragraphs 90-97, page 8, paragraphs 110-114).

Regarding Claim 15, MIZUKOSHI Seiichi (US 20150179105 A1) discloses sampling the first sensing current corresponding to the first sensing data voltage from the power source line in the first period; and converting the first sensing current to a first current value in the first period (please see pages 5-7, paragraphs 82-97, page 8, paragraph 110-114).

Regarding Claim 16, MIZUKOSHI Seiichi (US 20150179105 A1) discloses applying a second sensing data voltage that is different from the first sensing data voltage to the data line in a second period of the sensing mode; applying a second scan-on voltage to the scan line in synchronization with the second sensing data voltage in the second period; and applying a power source voltage is applied to the power source line in the second period (please see pages 5-7, paragraphs 82-97, page 8, paragraphs 110-114).

Regarding Claim 17, MIZUKOSHI Seiichi (US 20150179105 A1) discloses sampling the second sensing current corresponding to the second sensing data voltage from the power source line in the second period; and converting the second sensing current to a second current value in the second period (please see pages 5-7, paragraphs 82-97).

Regarding Claim 19, MIZUKOSHI Seiichi (US 20150179105 A1) discloses calculating a correction offset value using the threshold voltage value; and correcting image data using the correction offset value (page 8, paragraphs 110-114).

Regarding Claim 20, MIZUKOSHI Seiichi (US 20150179105 A1) discloses a plurality of power source lines are coupled to each other through a common connection line formed in a peripheral part surrounding a display part of the organic light emitting display device, (please see figures 2, 3, ELVDD and ELVSS, SCH line, switch Tsw2).
Please also see prior art of Yang JunHyeok et al. (US 20160163265 A1) suggests the first sensing current and the second sensing current are sampled from the common connection line (please see figures 3, 4,  6, 7 SENk sensing signal is sequentially supplied to transistor ST2 per page 3 paragraphs 39-43 suggest during sensing mode the sensing signal enables ST2  and first and second current are sampled by the SEj line of the pixel circuitry for data SD1 And SD2 please see pages 4, 5, paragraphs 47-53, 61-65 for details).


Claims 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIZUKOSHI Seiichi (US 20150179105 A1) in view of Wook Lee (US 20170076660 A1)  and Yang JunHyeok et al. (US 20160163265 A1) as applied to claims 1-6, 8-17, 19 and 20  above and further in view of Yun Jae Kyeong et al. (KR 1020140077458 A IDS).

Regarding Claim 7, MIZUKOSHI Seiichi (US 20150179105 A1) discloses a display part comprising a plurality of scan lines, a plurality of data lines, a plurality of power source lines, and a plurality of pixels each comprising an organic light emitting diode and the sensing driver is configured to calculate a threshold voltage value of the driving transistor (please see pages 5, 6, paragraphs 82-89 suggests the timing chart with circuit operation, providing two sets of data voltages reference data voltage and pixel data voltage as well two sets of scan voltage during the sensing period pages 5-7 paragraphs 82-97, page 8, paragraphs 110-114, suggests the calculating of threshold voltage from the data retrieved from the sensor unit).
The prior art of Wook Lee (US 20170076660 A1) does disclose a power voltage generator as power source supplying ELVDD power supply voltages (page 6, paragraph 78 disclosing ELVDD power voltage line supplying power voltages to red, blue and green pixels of display) and the sensing driver being connected to a point between the power source and a driving transistor of the one of the pixels (page 6, paragraph 85, figure 4, suggests the sensing circuit is connected to power line between power source supplying power voltages and display pixel; sensing power current flowing through the high power voltage line ELVDD_I (common connecting line), further please notice page 3, paragraph 48 discloses a pixel consists of  a pixel circuit, a driving transistor, and an 
 Further Examiner maintains the typical pixel driving circuit in OLED display is well-known to one ordinary skill in the art as disclosed by prior art of MIZUKOSHI Seiichi (US 20150179105 A1) disclosure; figure 1, disclosing ELVDD connected to driving transistor and light emitting diode to driving transistor.
However MIZUKOSHI Seiichi (US 20150179105 A1) in view of Wook Lee (US 20170076660 A1) fails to disclose the sensed current on the Y axis and voltages applied on the X-axis and plot generated to determine threshold voltage form the slope charted from the sensed current and voltage data.
However, Examiner maintains the sensed current on the Y axis and voltages applied on the X-axis and plot generated to determine or calculate threshold voltage using the slope charted from the sensed current and voltage data is well known to one ordinary skill in the art as disclosed by prior art of Yun Jae Kyeong et al. (KR 1020140077458 A IDS) figure 2, page 4, paragraphs 2-5.page 8, paragraph 3, Lines 3-6.
MIZUKOSHI Seiichi (US 20150179105 A1) teaches driving of the OLED display with a display part comprising a plurality of scan lines, a plurality of data lines, a plurality of power source lines, and a plurality of pixels each comprising 
Yun Jae Kyeong et al. (KR 1020140077458 A IDS) teaches driving of the OLED display with a display part comprising a plurality of scan lines, a plurality of data lines, a plurality of power source lines, and a plurality of pixels each comprising an organic light emitting diode as well as current sensors driver and the sensed current on the Y axis and voltages applied on the X-axis and plot generated to determine or calculate threshold voltage using the slope charted from the sensed current and voltage data.
MIZUKOSHI Seiichi (US 20150179105 A1) in view of Wook Lee (US 20170076660 A1)  does not teach the sensed current on the Y axis and voltages applied on the X-axis and plot generated to determine threshold voltage form the slope charted from the sensed current and voltage data.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, MIZUKOSHI Seiichi (US 20150179105 A1) performs the same function as it does separately of driving of the OLED display with a display part comprising a plurality of scan lines, a plurality of data lines, a plurality of power source lines, and a plurality of pixels each comprising an organic light emitting diode as well as current sensors driver and the sensing driver is configured to performs the same function as it does separately of driving of the OLED display with a display part comprising a plurality of scan lines, a plurality of data lines, a plurality of power source lines, and a plurality of pixels each comprising an organic light emitting diode as well as current sensors driver and the sensed current on the Y axis and voltages applied on the X-axis and plot generated to determine or calculate threshold voltage using the slope charted from the sensed current and voltage data and compensates for deficiency in threshold values.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of MIZUKOSHI Seiichi (US 20150179105 A1) to include the sensed current on the Y axis and voltages applied on the X-axis and plot generated to determine or calculate threshold voltage using the slope charted from the sensed current and voltage data, as disclosed by Yun Jae Kyeong et al. (KR 1020140077458 A IDS) thereby reducing the calculation time as well as reducing current deviation and deterioration in quality of the image as Yun Jae Kyeong et al. (KR 1020140077458 A IDS) discusses at page 8, paragraphs 1-3.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


The prior art of prior art of Yun Jae Kyeong et al. (KR 1020140077458 A IDS) discloses the sensed current on the Y axis and voltages applied on the X-axis and plot generated to determine or calculate threshold voltage using the slope charted from the sensed current and voltage data (figure 2, page 4, paragraphs 2-5.page 8, paragraph 3, Lines 3-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review the cited prior arts on the USPTO 892’s
The prior art of 
Kim Jin Woo (US 10510303 B2) disclosure; Col. 18, Line 55 to Col. 19, Line 42.
MIN Ung-Gyu et al. (US 20100073346 A1) disclosure; page 8, paragraph 142.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

04-19-2021